Citation Nr: 0015459	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  90-53 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to August 1969.

In an August 1987 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for an eye disorder, which at that time 
was shown to be a refractive error.  The veteran was notified 
of that decision and did not appeal, and that decision is 
final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.192 
(1987).  The veteran again claimed entitlement to service 
connection for an eye disorder, and in a February 1994 
decision the RO determined that new and material evidence had 
not been submitted to reopen the previously denied claim.  
The veteran perfected an appeal of the February 1994 
decision.

The veteran's claim was previously before the Board of 
Veterans' Appeals (Board) in June 1997, at which time the 
Board found that new and material evidence had not been 
submitted to reopen the previously denied claim.  In making 
that determination the Board applied the standard for 
evaluating new and material evidence as shown in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The veteran appealed the June 1987 Board decision to the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court), and in a May 1999 order the Court 
affirmed the June 1997 decision of the Board pertaining to 
other issues no longer in appellate status, and vacated that 
portion of the decision pertaining to the claim for service 
connection for an eye disorder.  The Court then remanded the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for an eye 
disorder to the Board.  The Court remanded that issue due to 
the intervening decision of the Court of Appeals for the 
Federal Circuit (Appellate Court) in Hodge v. West, 155 F.3d 
1356, (Fed. Cir. 1998), in which the Appellate Court revised 
the standard to be applied in evaluating claims based on new 
and material evidence.

Subsequent to the certification of his appeal to the Board, 
the veteran raised the issue of entitlement to service 
connection for a back and dental disorder, a disorder based 
on exposure to asbestos, a disorder based on exposure to 
Agent Orange and napalm, and pneumonia.  Those issues have 
not yet been adjudicated by the RO, and are referred to the 
RO for appropriate action.  Bruce v. West, 11 Vet. App. 405 
(1998).


FINDINGS OF FACT

1.  In an August 1987 decision the RO denied entitlement to 
service connection for an eye disorder.  The veteran was 
notified of that decision when it was rendered and did not 
appeal, and that decision is final.

2.  The evidence submitted subsequent to the August 1987 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it is material, in 
that it bears directly and substantially on whether the 
veteran has an eye disorder that is related to service or a 
service-connected disorder; and it must be considered in 
order to fairly decide the merits of his claim.

3.  The claim of entitlement to service connection for an eye 
disorder is not supported by competent medical evidence 
showing that the veteran has an eye disorder that is subject 
to service connection and that is also related to an in-
service disease or injury or a service-connected disorder.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision in which service 
connection for an eye disorder was denied is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. §§ 4005(c) (1982), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 19.192 (1987), 38 C.F.R. § 3.156 
(1999).

2.  The claim of entitlement to service connection for an eye 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.192.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

As previously stated, in the August 1987 rating decision the 
RO denied entitlement to service connection for an eye 
disorder.  The evidence of record when that decision was 
rendered included the veteran's service medical records, 
which show that on separation from service he had a 
refractive error corrected by lens.  In multiple statements 
submitted in 1984 he reported that his service-connected skin 
disorder was affecting his eyes, in that the skin disorder 
irritated his eyes and that the growths on his face impaired 
his vision.  Entitlement to service connection for an eye 
disorder, described as a refractive error, was denied on the 
basis that the abnormality was developmental in nature and 
not subject to service connection.  38 C.F.R. § 3.303(c).

The evidence received subsequent to the August 1987 decision 
includes a February 1987 private treatment record that 
indicates a 12 millimeter epidermal cyst was excised from the 
veteran's face.  In a May 1989 hearing he testified that he 
had a cyst removed from the skin just under his left eye, 
which had caused nerve damage in the eye that resulted in 
vision loss.  Private treatment records also show that in 
June 1989 the veteran underwent the transantral ligation of 
the internal maxillary artery due to severe intermittent 
episodes of epistaxis, which had occurred for several days 
prior to the surgery.  No eye problems were reported on the 
June 1987 clinical records of post-surgical follow-up 
treatment.

The report of a January 1991 optometry examination reflects 
that the treatment provider found the veteran had a 
refractive error due to presbyopia.  On a private examination 
in April 1993 the veteran complained of blurred near vision 
and tired eyes.  Again the impression was presbyopia.  
"Presbyopia" is defined as the physiologic loss of 
accommodation in the eyes in advancing age.  Stedman's 
Medical Dictionary 1422 (26th Ed. 1995).

In an April 1995 statement and a December 1995 hearing the 
veteran stated that the surgery on the maxillary artery had 
caused nerve damage to his eyes.  He testified that he had 
noticed reduced visual acuity, twitching, and soreness in his 
eyes following the surgery in June 1989, and that the surgery 
was required because a cyst had caused damage to the 
maxillary artery.

The veteran was provided a VA medical examination in January 
1996 for the purpose of obtaining an opinion on the 
relationship, if any, between the service-connected skin 
disorder, the maxillary artery ligation, and vision problems.  
Based on a review of the medical evidence and a physical 
examination, the physician determined that there was no 
relationship between the skin disorder, the maxillary artery 
surgery, and the vision problems.  He stated that the reduced 
visual acuity for near vision was more likely related to age.

The Board has reviewed the evidence of record and finds that 
new and material evidence has been submitted.  The report of 
the January 1996 medical examination is new, in that it is 
not cumulative and redundant of the evidence before the RO in 
August 1987.  The examination report is also material because 
it bears directly and substantially on the issue on appeal, 
that being whether the veteran's eye complaints are related 
to service or a service connected disorder.  New and material 
evidence having been submitted, the claim of entitlement to 
service connection for an eye disorder is reopened.

The next question that must be resolved is whether the 
veteran has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 
9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 
1997), cert. denied, 118 S.Ct. 2348 (1998).  A well grounded 
claim is a plausible claim, meaning a claim that appears to 
be meritorious on its own or capable of substantiation.  
Epps, 126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

If the claim is for a disability that is based on a 
relationship between two medical disorders, in order for the 
claim for service connection to be well grounded the veteran 
must submit competent medical evidence showing that the 
relationship exists.  Velez v. West, 11 Vet. App. 148, 158 
(1998); 38 C.F.R. § 3.310(a). 

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), en banc denied July 28, 1999.  VA may, 
however, dependent on the facts of the case, have a duty to 
notify him of the evidence needed to support his claim.  
38 U.S.C.A. § 5103; see also Robinette v. Brown, 8 Vet. App. 
69, 79 (1995).  The veteran has not indicated the existence 
of any evidence that, if obtained, would make his claim well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claim.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

The Board finds that the claim of entitlement to service 
connection for an eye disorder is not well grounded.  
Although the medical evidence shows that the veteran has a 
refractive error and that the refractive error occurred 
during service, a refractive error is not, by regulation, 
subject to service connection because it is a developmental 
abnormality.  38 C.F.R. § 3.303(c).  In addition, the veteran 
has not provided any probative evidence showing that the eye 
disorder is related to service or a service-connected 
disability.  His assertion that his vision problems are 
related to the service-connected skin disorder is not 
probative because he is not competent to provide evidence of 
the etiology of a medical disorder.  Grottveit, 5 Vet. App. 
at 93.  The Board finds, therefore, that none of the elements 
required to establish a well-grounded claim have been 
satisfied, and that the claim of entitlement to service 
connection is not well grounded.  Caluza, 7 Vet. App. at 506.





	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an eye disorder is 
reopened.

The claim of entitlement to service connection for an eye 
disorder is denied.




		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

